Citation Nr: 1504508	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder with anxiety (PTSD). 

4.  Entitlement an evaluation in excess of 10 percent for tinea and tinea pedis of the fingernails, hands and feet (skin disability). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife (E.V.) 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1964 to August 1968 and in the United States Army from August 1967 to April 1973. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Denver, Colorado (RO).  In that rating decision, the RO awarded service-connected for PTSD disability and assigned a 10 percent evaluation, effective from July 29, 2010, and the RO denied the claims for increased rating for skin disability and service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the initial assigned evaluation for PTSD disability and the denial of his other claims. 

In May 2014, the Veteran and his wife testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014). 

At the time of the hearing, the Veteran submitted evidence in support of his claims with a waiver of initial consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  Since the May 2014 Board hearing, the Veteran has submitted additional evidence in support of his claims for service connection for bilateral hearing loss and tinnitus, but he has not provided a waiver of initial consideration.  However, given the Board's favorable decisions below for his bilateral hearing loss and tinnitus claims, the Veteran is not prejudiced by the Board's determination in this matter. 

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision, in addition to the paper claims file.

The issue of entitlement to increased rating for skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to his active military service.

2.  The Veteran's current tinnitus disorder is likely related to his bilateral hearing loss disability. 

3.  Throughout the applicable period under appeal, the Veteran's PTSD disability has been manifested by no more than symptoms of anxiety, depressed mood, anger problems, irritability, sleep impairment, intrusive thoughts, restricted affect, memory impairment, concentration problems, and avoidance, which is more consistent with occupational and social impairment with reduced reliability and productivity, but not resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for entitlement to an initial evaluation of 50 percent, and not higher, for PTSD disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition to award service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

In addition, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, as well as his lay statements and testimony.  

VA has also provided the Veteran with psychiatric examinations in September 2009 and July 2012, in which the examiners addressed the severity of the Veteran's PTSD.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not asserted that his PTSD disability has worsened.  Rather, he contends that the severity of his disability has been consistent but more severe than the criteria reflected by the current assigned 10 percent evaluation.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in 2012.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he had the opportunity for a personal hearing before a member of the Board.

Accordingly, the Board will address the claims on appeal.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that he has current hearing loss and tinnitus as result of exposure to loud noises during his period of service.  He reports that he served as a combat engineer in the United States Army and his duties required him to be around loud explosions.  In addition, the Veteran reports that he was exposed to noise of gunfire and other combat noises while he was stationed in the Republic of Vietnam.  See May 2014 Board hearing transcript.  

A review of the claims folder demonstrates that the Veteran has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and he has a current diagnosis of tinnitus.  See the report of a September 2009 VA examination report as well as October 2013 private audiology examination report.  Element (1), current disability, has been shown for each claimed disorder. 

In addition, the Board concedes that the Veteran was likely exposed to extreme noises during his period of service when he worked with explosives.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214 from his service in the United States Army shows that his military occupational specialty (MOS) was as a blaster and he was a member of a combat engineer unit.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  In addition, the Veteran testified during the May 2014 Board hearings that he was exposed to loud noises from explosions, gunfire, and other combat noises.  Given the Veteran's MOS, and his credible statements about his duties while in service, the Board finds that the Veteran was likely exposed to extreme noise in service.  Element (2), in-service injury, has been met. 

With regard to the Veteran's bilateral hearing loss and element (3), a medical nexus, the record contains a May 2014 opinion from Dr. R.H.C., states that the Veteran's bilateral hearing loss is more likely than like to acoustic trauma that he suffer during his period of service.  This private medical opinion appears to be based solely on the Veteran's reported history of acoustic trauma and complaints of hearing loss.  In contrast, the September 2009 VA examiner opined that the Veteran's bilateral hearing loss was not caused by noise exposure in service, reasoning that there was no evidence of hearing loss document in his service treatment records and his separation examination results did not demonstrate a significant threshold shift. 

Although the VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  Here, the 2009 VA examiner's medical opinion is based on a review of the Veteran's claims folder, and Dr. C.'s private medical opinion is based solely on the Veteran's reported history.  While the ability review of claims folder does provide probative value to the medical opinion rendered based on that review, the Board has no reason to doubt the veracity of the Veteran's lay statements regarding his exposure to loud noises and his reported history of decreased hearing acuity upon which the private medical opinion is based.  The Board finds that the probative value of the conflicting medical opinions are at least in equipoise where one of the opinions is not more probative than the other. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  See Shedden, supra.  Furthermore, as service connection for bilateral hearing loss is established, and the 2009 VA examiner opined that the Veteran's tinnitus is a result of his hearing loss, secondary service connection for tinnitus is also warranted.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

3.  Initial Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for his PTSD disability.  He is currently assigned a 10 percent rating his PTSD.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the criteria found at Diagnostic Code 9411, a 10 percent rating requires occupational and social impairment due to mild or transient symptom which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for his PTSD disability.  His disability due to PTSD is currently assigned a 10 percent evaluation.  Based on a review of the evidence of record, the Board finds that the Veteran's PTSD disability is more consistent with the criteria associated with a 50 percent evaluation throughout the entire period under appeal.  The evidence of record does not reflect an increase in symptomatology during the period under appeal; staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent two VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period the Veteran has received therapy to treat the symptomatology associated with his PTSD.   The Veteran and his wife have provided lay statements and testimony regarding the severity of his PTSD disability. 

Initially, the Board observes that the Veteran's medical records also reflect Axis diagnosis of cognitive disorder, which a VA medical opinion rules out as etiologically due to his period of service.  See the report of a September 2009 VA psychiatric examination compared.  There is no medical opinion to the contrary.  However, the Board is precluded from differentiating between the symptoms of the Veteran's PTSD and his other psychiatric condition (cognitive) in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Here, there is no such medical evidence of a distinction between his diagnosed PTSD and cognitive disorder.  Rather, a review of the Veteran's VA medical records suggests that his cognitive disorder is aggravated by his PTSD symptoms.  See VA treatment records as well as May 2011 VA medical statement.  Moreover, the July 2012 VA examiner failed to identify what symptomatology was solely attributable to the Veteran's cognitive disorder.  Since there is no apparent means to separate the symptomatology associated with the Veteran's diagnosed psychiatric disorders, his symptoms due to cognitive disorder will be considered in his claim for increased rating.  See Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102.

The Veteran filed his claim for service connection for PTSD in July 2010.  At that time, the Veteran reported that he suffered from depressed mood, anxiety, and he avoids social interactions.  It appears that the Veteran first sought VA treatment for his PTSD symptoms in 2001, but he did not receive continuous treatment for his PTSD symptoms until 2009.  A review of the VA treatment records starting from 2009 show that the Veteran's PTSD disability was manifested by symptoms of depressed mood, restricted affect, sleep impairment, hyper arousal, anxiety, anger problems, and intrusive thoughts, and it was felt that his symptoms caused him difficulties with social, occupational and familial relationships.  He reported that he had a good relationship with his wife, but he had a history of failed relationships.  His PTSD disability was initially assigned a GAF scaled score of 55 in March 2009, and he was later assigned a GAF scaled score of 47 in March 2010 and June 2010. 

The Veteran was first afforded a VA psychiatric examination in September 2010 in conjunction with his claim for service connection.  The examination report shows the Veteran complained of depression, anxiety, sleep impairment, intrusive thoughts, memory problems, feeling overwhelmed, hypervigilance, impaired focus and concentration.  The Veteran denied any suicidal or homicidal thoughts, and he denied having ever experienced panic attacks.  He informed the VA examiner that he had retired from his employment with government in January 2010, but he continues to volunteer as Deacon at his church.  The Veteran reported he had a previous history of a drinking problem and he had been arrested for driving under the influence.  He reported that he stopped drinking in 1986 and he currently sober. 

On mental status examination, the September 2009 VA examiner observed that at times during the interview, the Veteran was defocused, rambling, and slightly slowed speech, but he was alert and oriented, and his speech was intact.  He received a score of 18 out of 30 on the Saint Louis University Mental Status Examination, and there was evidence of long-term, short-term, and working memory problems.  The examiner noted that there was evidence of impaired thought process and it was unclear whether this was attributable to his anxiety or an organic condition.  The Veteran exhibited symptoms of mild interpersonal tension and appeared to be slightly overwhelmed during clinical evaluation.  The VA examiner diagnosed the Veteran with PTSD and cognitive disorder.  The VA examiner assigned a GAF scaled score of 59 and concluded that the Veteran's PTSD symptoms resulted in "transient or mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress."
However, this assessment was solely based on the severity of his PTSD diagnosis, and it did not include the severity of the Veteran's cognitive disorder. 

Subsequent VA treatment records show that the Veteran continued to receive therapy to treat his PTSD disability.  These records shows that his PTSD disability was manifested by symptoms of anxiety, intrusive thoughts, nightmares, avoidance of crowds, diminished interest, detachment, estrangement, restricted affect, irritability, anger problems, impaired concentration, and memory problems.  In an April 2011 VA mental health treatment record, it was noted that the Veteran handles his PTSD symptoms fairly well and he utilized his faith and family to manage his symptoms.   In a February 2012, it was noted that the Veteran reported that he unintentionally directs his anger and irritability at his wife, and he sometimes felt that his emotions were out of control.  He was assigned GAF scaled scores ranging from 41 to 45 from 2010 to 2012.  

In July 2012, the Veteran was afforded another VA psychiatric examination to evaluate the severity of his disability.  This examination report shows that the Veteran complained of anxiety, feeling numb, irritability, feeling uncomfortable in public places, sleep impairment, and "okay" mood but often feels down.  He reported that he retired in 2010, but he works several hours a week as a Deacon at his local church.  He spends time managing his and his wife's investment properties, and he also spends time caring for his grandchildren.  On mental status examination, the VA examiner observed the Veteran had full range of affect and mood, but there was evidence of mild neuro-cognitive disorder with poor attention span based on the clinical findings from Saint Louis University Mental Status Exam.  It was noted that the Veteran experienced intermittent anxiety which was exacerbated during periods of increased stress.  There was also evidence of some tangential speech impairment that was related to the Veteran's anxiety symptoms. The VA examiner assessed the Veteran a GAF scaled score of 62, and he concluded that the Veteran's disability resulted in mild or transient symptoms and caused decreased work efficiency during periods of increased stress. 

Subsequent VA medical records continue to show that the Veteran's PTSD disability manifested by symptoms of avoidance, hyper arousal, intrusive thoughts, anger problem, anxious mood and affect, and his symptoms resulted in difficulties with social, occupational and familial relationships.  He was consistently assigned GAF scaled score of 45.  In a May 2014 VA medical statement, his treating VA licensed social worker noted that the Veteran's PTSD disability involved symptoms of intrusive thoughts, nightmares, agitation, irritability, weekly panic attacks, estrangement, and detachment.  She concluded that his PTSD symptoms affect the Veteran's ability to function socially and occupationally.  

During the May 2014 Board hearing, the Veteran and his wife provided testimony regarding the severity of the Veteran's PTSD disability.  He reported that he experienced symptoms of nightmares, intrusive thoughts, hyper arousal, and feelings of guilt, sleep impairment, and anger problems.  He described that he suffers from panic attacks manifested by his feeling panicky as well as anger episodes where he grits his teeth and wants to lash out in anger.  His wife noted that the Veteran experiences episodes of anger and dysfunction outburst.  The Veteran reported that he seeks help with his PTSD disability through VA therapy and his spirituality. 

Based on a review of the evidence of record, the Board finds that the severity of the Veteran's PTSD disability is more consistent with the criteria associated with a 50 percent rating than a 10 percent rating throughout the entire period under appeal.  

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms: anxiety, depressed mood, anger problems, irritability, sleep impairment, intrusive thoughts, restricted affect, memory impairment, concentration problems, panic attacks and avoidance.  His symptomatology has affected his ability to function in social, occupational, and familial relationships.  These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board acknowledges that both VA examination reports show that the VA examiners concluded that the Veteran's PTSD disability only resulted in transient or mild symptoms that resulted in decreased work efficiency during periods of increased stress.  In contrast, his treating VA medical providers have consistently reported that the Veteran's PTSD has caused him significant difficulties in social, occupational, and family relationships.  Moreover, the severity of the Veteran's symptoms reflected his in VA treatment records are more severe than those recorded in the VA examination reports.  Given the familiarity of the Veteran's treating VA medical providers with the Veteran's symptoms, as well as the consistency of these findings in the VA treatment records throughout the entire period under appeal, the Board finds that it gives greater weight to those clinical findings contained in the VA treatment records.  The findings contained in these VA treatment records are more consistent with the criteria associated with the 50 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

At no point during the period under appeal does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher, 70 percent, rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Rather, the medical records show that on clinical evaluation, the Veteran was consistently observed to be orient and he had appropriated dressed and behavior.  The Veteran has consistently denied having any suicidal or homicidal thoughts.  Although his speech becomes tangential during episodes of increase anxiety symptoms, none of the medical providers have found that the Veteran had significant speech impairment that results in intermittently illogical, obscure, or irrelevant speech. 

The Board acknowledges that the Veteran's treating VA providers have found that his PTSD disability has caused him difficulties in social, occupational, and familial relationships; however, the severity of his symptomatology does not appear to result in deficiencies in judgment, thinking, or mood based to the degree associated with a 70 percent evaluation.  The fact that he may have shown one or two symptoms listed among the criteria for one of the higher ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, the evidence does not demonstrate that the Veteran experiences near-continuous depressed mood.  Rather, the VA medical records reflect that his mood fluctuates from depressed to "okay".  Also, his judgment and thinking were evaluated as intact on clinical evaluation in 2010 and 2012.  There is also no evidence of record to suggest that the Veteran's PTSD disability causes him an inability to establish and maintain effective relationships.  Rather, the Veteran has reported that he has a good relationship with his wife, despite the severity of his PTSD symptoms, and he is able to maintain a position as Deacon of his church which requires maintaining good relationships with church members. 

In addition to the objective medical findings of record and the detailed statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period under appeal, the Veteran's treating VA medical providers have assigned him GAF scale scores ranging between 41 and 45, which is indicative of no more serious symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective findings from this period are also insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point during the period under appeal has the evidence demonstrated that the Veteran's PTSD is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  At no point during the entire period under appeal was the Veteran assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

The objective medical findings recorded and tracked throughout the period under appeal more closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The Veteran's predominant GAF scores assigned are consistent with such a conclusion.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms are contemplated in the assigned 50 percent rating.  Ratings in excess of the assigned rating are provided for certain manifestations of his PTSD but the probative evidence reflect that those manifestations are not present in this case. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Rather, the Veteran's service-connected diabetes mellitus and diabetic neuropathy in his extremities have been assigned separate evaluations.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability as well as his other service-connected disabilities.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, and the evidence of record does not demonstrate, that his PTSD disability has caused him to be unemployable.  Rather, the Veteran has consistently reported that he retired from his government employment in January 2010 and he has not indicated that it was a result of his PTSD symptoms.  Instead, he has consistently reported that he was able to continue working despite his PTSD symptoms.  See September 2009 VA examination report.  Also, the Veteran has been able to maintain his volunteer work as a Deacon at his local church throughout the applicable period under appeal.  As such, a claim for TDIU has not been raised by the record. 



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to an initial evaluation of 50 percent, and not higher, for PTSD disability is granted. 


REMAND

The Veteran seeks a higher evaluation for his skin disability due to tinea and tinea pedis on his fingernails, hands and feet.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim. 

During the May 2014 Board hearing, the Veteran testified that his skin disability had worsened since he was last evaluated by VA in October 2012.  He described that his skin disability involved great exposed area and it resulted in functional impairment to his feet.  The Veteran testified that as a result of his toenail disability, he experienced pain with walking.  Notably, during the October 2012 VA examination, the VA examiner concluded that the Veteran's disability did not result in any functional impairment.  On remand, the Veteran should be afforded with a new VA examination to evaluate the severity of his disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask for his assistance in obtaining any outstanding records of pertinent VA and private treatment for his skin disability.  

2.  Afford the Veteran a VA dermatology examination to determine the nature and current severity of his service-connected skin disability of the fingernails, toenails, feet and hands. The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted. 

The examiner should describe the area(s) of the body affected by the skin disorder, to include the percentage of the entire body affected and the percentage of exposed area(s) affected. 

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy such corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior 12 months. 

The examiner should also specify whether the Veteran has any functional impairment associated with skin disability affecting his feet or hands.  

A complete rationale for all opinions must be provided.

3.  After completion of the above the RO should review the record and readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


